Citation Nr: 0414235	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-17 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PSTD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1944 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Philadelphia, Pennsylvania.  A hearing was 
held at the RO before the undersigned Acting Veterans Law 
Judge in April 2004.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns have been addressed.

2.  Prior to March 4, 2003, the veteran's PTSD was manifested 
by sleep impairment, blunted affect, impaired short-term 
memory, a tendency towards isolation, and limited insight and 
judgment.  His speech was normal.

3.  On and after March 4, 2003, the veteran's PTSD is 
manifested by symptoms that cause total occupational 
impairment.


CONCLUSIONS OF LAW

1.  Prior to March 4, 2003, the criteria for a disability 
rating in excess of 50 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.400, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2003).

2.  On and after March 4, 2003, the criteria for a 100 
percent disability rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.400, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board must address the notice and 
duty to assist requirements of VA as originally set out in 
the Veterans Claims Assistance Act of 2000 (VCAA), since 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A.  In this 
regard, VA must notify the claimant of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In January 2002, the 
veteran filed his claim for service connection.  Before 
adjudication of his service connection claim, the veteran was 
notified via letter that that VA would make reasonable 
efforts to obtain medical records, employment records, or 
record from other Federal agencies as long as he provided VA 
with enough information about the records so that a request 
could be made.  He was informed that it was still his 
responsibility to make sure that VA received the records.  
Subsequent to the veteran's notice of disagreement with his 
disability rating as contained within the October 2002 rating 
decision in which service connection was granted, the veteran 
was provided with the October 2002 statement of the case that 
provided him with the full regulations regarding VA's duty to 
assist and the specific regulatory criteria for evaluating 
mental disorders.  The veteran was also subsequently afforded 
the opportunity to identify evidence not of record at the 
April 2004 hearing.  Accordingly, the Board considers the 
VA's notice requirements have been met in this case.  See 
VAOPGCPREC 8-03 (Dec. 22, 2003); 69 Fed. Reg. 25180 (2004). 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran was afforded a VA examination in August 
2002.  See 38 C.F.R. § 3.159(c)(4) (2003).  The resulting 
report has been obtained.  VA treatment records and 
statements from his VA psychiatrist have been associated with 
his claims folder.  The veteran has waived initial RO 
consideration of additional evidence submitted at his April 
2004 hearing.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  As such, 
the Board may consider the evidence in the first instance.  
The veteran has not identified an additional relevant 
evidence that is not of record.  Therefore, the Board 
concludes that no further assistance to the veteran regarding 
development of evidence is required, and further development 
assistance would be otherwise unproductive and futile.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997). 

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2003).

In the appeal of an initial assignment of a rating 
disability, a veteran may be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, a practice known as "staged 
ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The veteran's current 50 percent disability rating 
contemplates PTSD manifested by occupational and social 
impairment with reduced reliability and productivity, due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; more than weekly panic 
attacks; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals that 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting; and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2003).  

A 100 percent disability rating contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2003).

The symptoms listed are not intended to constitute an 
exhaustive list, but rather serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating for PTSD.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).

Here, the veteran's VA records reflect that the veteran 
started mental health treatment in March 2002.  His intake 
evaluation report reflects that the veteran was cooperative, 
made appropriate eye contact, had normal rate, rhythm and 
spontaneity of speech, his thought processes were generally 
linear and goal oriented, his affect was appropriate and he 
had good insight and judgment.  The report contains a 
diagnosis of PTSD and a global assessment of function (GAF) 
score of 70.

His VA treatment records reflect that his PTSD was manifested 
by significant chronic problems, no homicidal or suicidal 
plans, insomnia, nightmares, intrusive memories, and no 
evidence of psychosis.  The records reflect that his mood was 
dsyphoric, his affect was blunted, and his thought processes 
were goal oriented.  Judgment and insight were described as 
fair.

The August 2002 VA examination report indicates that the 
veteran complained of daily thoughts of war and recurrent 
anxiety-type dreams two to three time a week.  He also stated 
that he periodically had distressing nightmares and 
occasional flashbacks.  He also admitted to a long-standing 
difficulty with controlling his anger, irritability and 
difficulty getting along with people as a consequent of this 
behavior.  The report also reflects that he indicated some 
difficulty with concentration and a moderate degree of 
hypervigilence.  The report indicates that examination 
revealed a pleasant man whose speech and psychomotor 
functions were normal.  He was neatly dressed and groomed and 
his memory was excellent.  His mood was slightly depressed 
and his affect was in the normal range.  The report reflects 
that he denied suicidal and homicidal ideations and there was 
no evidence of delusional thinking or a thought disorder.  
The examiner indicated that the veteran's overall insight and 
judgment were good.  The report contains a diagnosis of PTSD, 
moderate in intensity, and a GAF score of 46.

A November 2002 letter from the veteran's VA psychiatrist 
indicated that the veteran tended to be isolative at time, 
had poor concentration, and had impaired short-term memory 
that impaired his employment.  The letter also reflects that 
his affect was blunted and that his thought processes were 
circumstantial at times.  He was oriented to person, place 
and time and had no suicidal or homicidal ideations.  The 
letter indicates that the veteran had limited insight and 
judgment and reflects a GAF score of 45.

A March 2003 letter from the VA psychiatrist indicates that, 
in her opinion, the veteran was totally disabled and 
unemployable due to his PTSD.  The letter indicates that the 
veteran's GAF score was 42 at that time.

A June 2003 letter from the veteran's spouse reflects that 
she indicated that current events depressed the veteran, 
sometimes resulting in tears, and that while she would 
attempt to distract the veteran into more pleasant thoughts, 
she was not very successful most of the time.  She indicated 
that the she awakened on a regular basis by the veteran 
crying out in his sleep during nightmares.

A March 2004 letter from the VA psychiatrist indicates that 
the veteran had difficulty sleeping, nightmares, social 
isolation, poor concentration, hypervigilence, an increased 
startle response, and a difficulty expressing loving 
feelings.  The VA psychiatrist indicated that the veteran 
could not work and had no friends due to his PTSD.  The 
letter reflects a GAF score of 35.

The April 2004 hearing transcript reflects that the veteran 
testified that his memories were constant and intrusive, 
especially when he tried to go to sleep.  He also indicated 
that he did not go out alone and when questioned about 
friends, merely indicated that he was friendly with people at 
church.  The hearing transcript reflects that the veteran's 
spouse indicated that news programs on the television were 
problematic as the veteran became reflective and sometimes he 
would break down in tears.  The spouse also indicated that 
the veteran had very poor concentration and one time when she 
left him alone for a few days, he was unable to keep up with 
his medications on his own.

The medical evidence of record reveals that the veteran has 
total occupational impairment due to his service-connected 
PTSD.  Total occupational impairment is factually 
ascertainable on March 4, 2003, when the veteran's VA 
psychiatrist so indicated via letter to the RO.  See 
38 C.F.R. § 3.400(o) (2003).  Accordingly, the Board 
concludes that a 100 percent disability rating is warranted 
for the veteran's service-connected PTSD as of March 4, 2003.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Prior to March 4, 2003, the evidence was not indicative of 
the type and degree of symptoms which result in total 
occupational impairment.  The medical evidence contained GAF 
scores ranged from indicating some difficulty in occupational 
and social functioning to serious impairment of occupational 
and social functioning on a hypothetical continuum of mental 
health and illness.  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  The objective findings of 
records also do not reveal the type and degree of symptoms 
resulting in total social and occupational impairment.  
Instead, the evidence reveals that the veteran's PTSD was 
moderate in nature and manifested by sleep impairment, some 
difficulty with concentration, and a blunted affect.  The 
evidence reveals that his speech had a normal rate, rhythm 
and spontaneity and his psychomotor functions were normal.  
The August 2002 VA examination report reflects that he was 
neatly dressed and groomed.  While the November 2002 letter 
from his VA psychiatrist indicates that the veteran had 
impaired short-term memory, the other evidence of record 
indicated that the veteran's memory was normal and his 
thought processes were goal oriented.  He was slightly 
depressed but he did not have suicidal ideations.

Overall, the evidence does not reveal the type and degree of 
symptoms such as suicidal ideations, obsessional rituals, 
speech that is intermittently illogical, obscure or 
irrelevant, periods of violence, spatial disorientation, or 
neglect of personal appearance or hygiene.  Accordingly, the 
Board concludes that the veteran's disability picture does 
not more closely approximate the type and degree of symptoms 
that warrant a disability rating in excess of 50 percent 
prior to March 4, 2003.  See 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2003).  As such, the preponderance of 
the evidence is against a disability rating in excess of 50 
percent prior to March 4, 2003.  The Board notes that when 
the preponderance of the evidence is against a claim, the 
doctrine of reasonable doubt is not for application.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3 (2003).

In reaching the decision that a disability rating in excess 
of 50 percent is not warranted prior to March 4, 2003, the 
Board notes that the veteran's PTSD disability picture did 
not present manifestations that could be regarded as 
presenting an exceptional or unusual disability and the 
evidence is not reflective of factors that take it outside of 
the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the disability at issue 
does not warrant referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2003).


ORDER

An increased rating for PTSD prior to March 4, 2003, is 
denied.

On and after March 4, 2003, a 100 percent disability rating 
for PTSD is granted, subject to the laws and regulations 
regarding the disbursement of VA benefits.



	                        
____________________________________________
	HARVEY P. ROBERTS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



